        Case 1:20-cv-01709-KPF Document 24 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAFAEL BLANCO,

                           Plaintiff,
                                                     20 Civ. 1709 (KPF)
                    -v.-
                                               ORDER OF DISCONTINUANCE
THE CHEESECAKE FACTORY
RESTAURANTS, INC.,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      By letter dated April 7, 2021, the parties reported to Magistrate Judge

James L. Cott that they have reached a settlement in this case. Accordingly, it

is hereby:

      ORDERED that this action be conditionally discontinued without

prejudice and without costs; provided, however, that within thirty (30) days of

the date of this Order, the parties may submit to the Court their own

Stipulation of Settlement and Dismissal for the Court to So Order. Otherwise,

within such time Plaintiff may apply by letter for restoration of the action to the

active calendar of this Court in the event that the settlement is not

consummated. Upon such application for reinstatement, the parties shall

continue to be subject to the Court’s jurisdiction, the Court shall promptly

reinstate the action to its active docket, and the parties shall be directed to

appear before the Court, without the necessity of additional process, on a date

within ten (10) days of the application, to schedule remaining pretrial

proceedings and/or dispositive motions, as appropriate. This Order shall be
Case 1:20-cv-01709-KPF Document 24 Filed 04/07/21 Page 2 of 2
